Mr. Presiding Justice Waterman delivered the opinion of the Court. The allegation of negligence is that the defendant filled a certain bin with dry feed and dust, well knowing that said dry feed and dust was of a highly combustible and explosive character, and extremely dangerous; and carelessly and negligently left the same exposed to fire. There is no evidence that the defendant or any other person knew or had any information from which he had notice that said dry feed and dust was of an explosive or ■dangerous character, while the preponderance of the evidence given on behalf of the plaintiff as well as on behalf of the defendant is that such feed and dust is not ordinarily either explosive or dangerous. If the injury to the plaintiff was caused by an explosion of dust such as was in this bin, it is the first explosion of the kind which, according to the evidence in this case, is known to have occurred. That in a chemical laboratory under conditions there imposed, dust can be made to explode, does not establish that it is explosive or dangerous when floating in the open air under ordinary conditions. The evidence shows that prior to the bursting out of the sides of the bin—the explosion, as it is. perhaps properly termed, the odor of fire had been perceived-by the plaintiff and one other person, and that search was being made to ascertain, from, what cause this proceeded. In the face of this, the mere theory that a spark from a passing locomotive went into a window of the feed bin, set the feed on fire and caused an explosion of dust arising therefrom, is not sufficiently tenable to sustain the judgment rendered in this case. A narration of the experiments in his chemical laboratory carried on by plaintiff’s witness was perhaps admissible, although such evidence is to be received with extreme caution and is apt to mislead a jury; but the witness never having, so far as appears, had any experience with dust of this kind outside of his laboratory, should not have been permitted to testify that if fire came in contact with this stuff an explosion would occur. The statement was a general one, which the jury would receive as applicable to the facts of this case; whereas, the witness had had neither experience nor observation of the contact of fire with dust in a bin, under the conditions described by plaintiff’s witnesses. The judgment of the Superior Court is reversed and the cause remanded.